Case 3:18-bk-30213      Doc 48    Filed 01/30/19 Entered 01/31/19 09:59:31          Desc Main
                                  Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: January 30, 2019



________________________________________________________________

                           UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


In re: JOHN BLAINE STONER,
                                                  Case No.    18-30213
                             Debtor
                                                  Judge Humphrey
                                                  Chapter 7




     Order Denying Objection of MidUSA Credit Union Inc. to the Chapter 7 Trustee’s
               Notice of Final Report and Application for Compensation

       This matter is before the court on the Objection of MidUSA Credit Union Inc. to
Trustee’s Notice of Final Report and Application for Compensation (doc. 42) and the Response
of Trustee to MidUSA Credit Union Inc’s Objection to Notice of Final Report and Application for
Compensation (doc. 43) (the “Contested Matter”).

       Pursuant to a prior Order (doc. 44) the court held a status conference on January 29,
2019, participated in by Vincent Lewis, counsel for Creditor MidUSA Credit Union Inc., and
John G. Jansing, the Chapter 7 Trustee.

       In accordance with the court’s oral decision announced at the conclusion of the
status conference and consistent with the provision in the court’s prior order (doc. 44) that
Case 3:18-bk-30213     Doc 48    Filed 01/30/19 Entered 01/31/19 09:59:31          Desc Main
                                 Document     Page 2 of 2


“the court . . . may rule on any relief sought during the status conference,” the Objection of
MidUSA Credit Union Inc. to Trustee’s Notice of Final Report and Application for Compensation
(doc. 42) is denied.

       IT IS SO ORDERED.

Copies to:

Default List

Stephen D. Miles (Counsel for MidUSA Credit Union Inc.)




                                              2
